                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                               WESTERN DMSION
                                 No. 5:15-CR-114-D


UNITED STATES OF AMERICA                      )
                                              )
                                              )
                   v.                         )              ORDER
                                              )
TASHAWN QWANTREAL TIIORNE,                    )
                                              )
                          Defendant.          )


       On March 8, 2021, Tashawn Qwantreal Thome (''Thome" or "defendant") moved prose for

compassionate release under the First Step Act ("First Step Act"), Pub. L. No. 115-391, § 603(b),

132 Stat. 5194, 5238--41 (2018) (codified as amended at 18 U.S.C. § 3582) [D.E. 113]. On April

23, 2021, through counsel, Thome filed a memorandum and documents in support [D.E. 117, 118].

On April 30, 2021, the government responded in opposition [D.E. 121]. As explained below, the

court denies Thome's motion.

                                                  I.

       On August 3, 2015, with a written plea agreement, Thome pleaded guilty to conspiracy to

distribute and possess with the intent to distribute 28 grams or more of cocaine base (crack). See

[D.E. 26, 27]. On March 22, 2016, the court held Thome's sentencing hearing and adopted the facts

as set forth in the Presentence Investigation Report ("PSR"). See [D.E. 42, 49]; Sent. Tr. [D.E. 65]

4. The court determined Thome's total offense category to be 31, his criminal history category to

be VI, and his advisory guideline range to be 188 to 235 months' imprisonment. See Sent. Tr. [D.E.

65] 5. After granting the government's downward departure motion and considering all relevant

factors under 18 U.S.C. § 3553(a), the court sentenced Thome to 156 months' imprisonment. See
Sent Tr. [D.E. 65] 7, 18-23. Thome appealed. See [D.E. 55]. On August 4, 2016, the United

States Court of Appeals for the Fourth Circuit dismissed Thome's appeal. See [D.E. 68].

          On July 3, 2018, Thome moved to vacate, set aside, or correct his sentence under 28 U.S.C.

§ 2255. See [D.E. 81]. On October 10, 2018, the government moved to dismiss Thome's motion.

See [D.E. 85]. On July 1, 2019, the court granted the government's motion to dismiss, dismissed

Thome's section 2255 motion, and denied a certificate of appealability. See [D.E. 971: Thome did

not appeal.

          On June 30, 2020, Thome moved for a sentence reduction. See [D.E. 105]. On August 19,

2020, the court denied Thome's motion for a sentence reduction. See [D.E. 111]. Thome did not

appeal.

          On December 21, 2018, the First Step Act went into effect. See First Step Act, 132 Stat at

5249. Before the First Step Act, only the Director of the Bureau of Prisons ("BOP") could file a

motion for compassionate release. Under the First Step Act, a sentencing court may modify a

sentence of imprisonment either upon a motion of the Director of the BOP "or upon motion of the

defendant after the defendant has fully exhausted all admjnjstrative rights to appeal a failure of the

[BOP] to bring a motion on the defendant's behalf or the lapse of 30 days from the receipt of such

arequestbythewardenofthe defendant's facility, whichever is earlier." 18 U.S.C. § 3582(c)(l)(A).

          After a defendant meets the exhaustion requirement, a defendant must (1) demonstrate

"extraordinary and compelling reasons" for a sentence reduction, or (2) be at least 70 years old, have

served at least 30 years in prison, and have the Director of the BOP determine that the defendant is

not a danger to the safety of another person or the community. Id. In deciding to reduce a sentence

undersection3582(c)(l)(A), acourtmustconsultthe sentencing factors in 18 U.S.C. § 3553(a) and

must ensure that a sentence reduction is "consistent with applicable policy statements" ofthe United

                                                  2
States Sentencing Commission (the "Commission"). Id.

       The Commission policy statements include U.S.S.G. § lBl.13. Section lBl.13 essentially

parrots section 3582(c)(l)(A)'s requirements and adds that the defendant not be "a danger to the

safety of any other person or to the community." U.S.S.G. § lBl.13(2). Section 1Bl.13's

application notes provide examples ofextraordinary and compelling reasons, including: (A) serious

medical conditions ofthe defendant, (B) advanced age ofthe defendant when coupled with a serious

deterioration in physical and mental health due to aging and having served at least 10 years or 75%

of his or her imprisonment term (whichever is less), (C) family circumstances, or (D) another

extraordinary and compelling reason. See U.S.S.G. § lB 1.13 cmt. n.1. 1 Application note 2 states


       1
           Application note 1 to U.S.S.G. § lBl.13 states in full:

       1.      Extraordinary and Compelling Reasons.-Provided the defendant meets the
               requirements of subdivision (2), extraordinary and compelling reasons exist
               under any of the circumstances set forth below:

               (A) Medical Condition of the Defendant.-

                      (i) The defendant is suffering from a terminal illness (i.e., a serious and
                          advanced illness with an end oflife trajectory). A specific prognosis
                          of life expectancy (i.e., a probability of death within a specific time
                          period) is not required. Examples include metastatic solid-tumor
                          cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
                          disease, and advanced dementia.

                      (ii) The defendant is-

                            (1) suffering from a serious physical or medical condition,

                            (Il) suffering from a serious functional or cognitive impairment,
                                 or

                            (Ill) experiencing deteriorating physical or mental health because
                                  of the aging process,



                                                   3
that "an extraordinary and compelling reason need not have been unforeseen at the time of

sentencing to warrant a reduction in the term of imprisonment." U.S.S.G. § lBl .13 cmt. n.2. Thus,

the fact ''that an extraordinary and compelling reason reasonably could have been known or

anticipated by the sentencing court does not preclude consideration for a reduction under this policy

 statement." Id. Application note 3 states, "[p]ursuant to 28 U.S.C. § 994(t), rehabilitation of the

defendant is not, by itself, an extraordinary and compelling reason for purposes of this policy

 statement." U.S.S.G. § 1B1.13 cmt. n.3.

        The Commission has lacked a quorum since Congress enacted the First Step Act and has not

updated U.S.S.G. § lBl.13 to account for the First Step Act Accordingly, section lBl.13 does not

provide a policy where an inmate files a motion for a sentence reduction under 18 U.S.C. §


                           that substantially diminishes the ability of the defendant to
                           provide self-care within the environment ofa correctional facility
                           and from which he or she is not expected to recover.

                (B) Age of the Defendant-The defendant (i) is at least 6S years old; (ii)
                     is experiencing a serious deterioration in physical or mental health
                     because ofthe aging process; and (iii) has served at least 10 years or 7S
                     percent of his or her term of imprisonment, whichever is less.

                (C) Family Circumstances.-

                    (i) The death or incapacitation ofthe caregiver ofthe defendant's minor
                       child or minor children.

                    (ii) The incapacitation of the defendant's spouse or registered partner
                         when the defendant would be the only available caregiver for the
                         spouse or registered partner.

                (D) Other Reasons.-As determined by the Director of the Bureau of
                    Prisons, there exists in the defendant's case an extraordinary and
                    compelling reason other than, or in combination with, the reasons
                    described in subdivisions (A) through (C).

U.S.S.G. § 1B1.13 cmt. n.1.

                                                 4
3S82(c)(l)(A). See,~, United States v. High. No. 20-73S0, 2021 WL 1823289, at *3 (4th Cir.

May 7, 2021); United States v. Kibble, 992 F.3d 326, 330-31 (4th Cir. 2021); United States v.

McCoy, 981 F.3d 271, 280-84 (4th Cir. 2020). Rather, "[section] 1B1.13 only applies when a

request for compassionate release is made upon motion ofthe Director of the [BOP]." Kibble, 992

F.3d at 330-31. Nevertheless, section 1B1.13 provides informative policy when assessing an

inmate's motion, but a court independently determines whether "extraordinary and compelling

reasons" warrant a sentence reduction under 18 U.S.C. § 3S82(c)(l)(A)(i). See High, 2021 WL

1823289,at*3;McCoy, 981 F.3dat284. In doing so, thecourtconsultsnotonlyU.S.S.G. § 1B1.13,

butalsothetextof18 U.S.C. § 3S82(c)(l)(A)and the section3SS3(a)factors. See,~ McCoy, 981

F.3d at 280-84; United States v. Jones, 980 F.3d 1098, 1101--03 (6th Cir. 2020); United States v.

YYDn, 980 F.3d 1178, 1180-81 (7th Cir. 2020); United States v. Ruffin, 978 F.3d 1000, 1007--08

(6th Cir. 2020); United States v. Brooker, 976 F.3d 228, 237-38 (2d Cir. 2020); United States v.

Clark, No. 1:09cr336-1, 2020 WL 1874140, at *2 (M.D.N.C. Apr. 1S, 2020) (~published).

       Thome contends that he requested compassionate release from the warden, which the warden

denied on January 7, 2021. See [D.E. 116-2]; [D.E. 117] 3. The government has invoked section

3S82's exhaustion requirement. See [D.E. 121] 19; United States v. Alam, 960 F.3d 831, 833-34

(6th Cir. 2020).2 The court assumes without deciding that Thome exhausted his administrative

remedies and addresses Thome's claim on the merits.

       Thome seeks compassionate release pursuant to section 3S82(c)(l)(A). In support of his

request, Thome cites the COVID-19 pandemic, his age (38), his race, and his medical conditions,
                           }




       2
          The Fourth Circuit has not addre$sed whether section 3S82's exhaustion requirement is a
jurisdictional or claims-processing requirement. The court assumes without deciding that the
requirement is a claims-processing rule, and that the government must ''properly invoke" the rule
for this court to enforce it. See Alam, 960 F.3d at 833-34.

                                                s
including chronic kidney disease, hypertension, obesity, and mental health issues including a suicide

attempt. See[D.E.113] 1-3; [D.E.117] 1,4--6; [D.E.118]. ThomealsocitestheconditionsatUSP

Thomson, his rehabilitation efforts, that he has served more than six years of his sentence, and his

release plan. See [D.E. 113] 1-3; [D.E. 117] 7.

        As for the medical condition ofthe defendant policy statement, the policy statement requires

that the defendant is "suffering from a serious physical or medical condition ... from which he or

she is not expected to recover." U.S.S.G. § lBl.13 cmt. n.l(A)(ii). Although Thome states that he

has chronic kidney disease, hypertension, obesity, and mental health issues including a suicide

attempt, he has not demonstrated that he is not going to recover from these conditions or that they

cannot be treated while Thome serves his sentence. Accordingly, reducing Thome's sentence is not

consistent with application note l(A). See 18 U.S.C. § 3582(c)(l)(A).

        As for the "other reasons" policy statement, the court assumes without deciding that the

COVID-19 pandemic, Thome' s age, his race, his medical conditions, his rehabilitation efforts, that

he has served over six years of his sentence, and his release plan are extraordinary and compelling

reasons under section 3582(c)(l)(A). Cf. United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020)

("[T]he mere existence of COVID-19 in society and the possibility that it may spread to a particular

prison alone cannot independently justify compassionate release, especially considering BOP's

statutory role, and its extensive and professional efforts to curtail the virus's spread."). Even so, the

section 3553(a) factors counsel against reducing Thome's sentence. See High, 2021 WL 1823289,

at *4-7; Kibble, 992 F.3d at 331-32; United States v. Chambliss, 948 F.3d 691, 693-94 (5th Cir.

2020); Clark, 2020 WL 1874140, at *3-8.

        Thome is 38 years old and engaged in serious criminal conduct between 2010 and 2015.

See PSR ~ 5-7. Thome was a member of a drug trafficking conspiracy distributing cocaine base

                                                   6
(crack) in Nash County, North Carolina See id. Thome was ultimately accountable for 90.81 grams

of cocaine base (crack). See id. ,r 6. Thome also is a violent recidivist with convictions for larceny,

breaking or entering, larceny from the person (two counts), selling cocaine, possession with intent

to sell and deliver cocaine, possession of drug paraphernalia, possession of cocaine, assault with a

deadly weapon inflicting serious injury (two counts), and conspiracy to commit assault with a deadly

weapon. See id. ,r,r 12-22. Thome also has performed poorly on supervision and while in custody.

See id. ,r,r 13-14, 20, 22. Although Thome has taken some positive steps while incarcerated on his

federal sentence, his disciplinary record is appalling. Thome has 39 infractions, including for

destroy property $100 or less (three counts), engaging in sexual acts (21 counts), assaulting without

serious injury (two counts), tattooing or self-mutilation, disruptive conduct, refusing to obey an order

(two counts), malingering, feigning illness, making sexual proposal/threat, interfering with security

devices, being insolent to staff member, possessing a dangerous weapon (three counts), possessing

drugs/alcohol (two counts), and possessing an unauthorized item. See [D.E. 113] 2-3; [D.E. 117]

7; [D.E. 121-2] 4-5; [D.E. 121-2] 1-14.

       The court has considered Thome's exposure to COVID-19, his age, his race, his medical

conditions, his rehabilitation efforts, his appalling disciplinary record, that he has served over six

years of his sentence, and his release plan. Cf. Pcmper v. United States, 562 U.S. 476, 480-81

(2011); High. 2021 WL 1823289, at *4-7; United States v. McDonald, 986 F.3d 402,412 (4th Cir.

2021); United States v. Martin, 916 F.3d 389, 398 (4th Cir. 2019). Having considered the entire

record, the steps that the BOP has taken to address COVID-19, the section 3553(a) factors, Thome' s

serious misconduct in prison, Thome' s arguments, the government's persuasive response, and the

need to punish Thome for his serious criminal behavior, to incapacitate Thome, to promote respect

for the law, to deter others, and to protect society, the court declines to grant Thome's motion for

                                                   7
compassionate release. See,~ Chavez-Meza v. United States, 138 S. Ct.1959, 1966-68 (2018);

High, 2021 WL 1823289, at *4-7; Ruffin, 978 F.3d at 1008--09; Chambliss, 948 F.3d at 693-94;

United States v. Hill, No. 4:13-CR-28-BR, 2020 WL 205515, at *2 (E.D.N.C. Jan. 13, 2020)

(unpublished), aff'd, 809 F. App'x 161 (4th Cir. 2020) (per curiam) (unpublished).

                                               II.

       In sum, the court DENIES Thome's motion for compassionate release [D.E. 113, 117].

       SO ORDERED. This 2.0 day of May 2021.



                                                        J!iC.DEVERill
                                                        United States District Judge




                                               8
